Citation Nr: 0016200	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a varus deformity of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  A March 1954 rating decision denied the veteran's claim 
of entitlement to service connection for a varus deformity of 
the right knee.

2.  Evidence added to the record since the March 1954 rating 
decision is not cumulative or redundant, is relevant and 
probative, and is so significant that it is necessary to a 
fair determination of the merits of the veteran's service 
connection claim.

3.  The claim of entitlement to service connection for a 
varus deformity of the right knee is not supported by 
cognizable evidence demonstrating that it is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a varus deformity of 
the right knee has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a 
varus deformity of the right knee is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 1998, the veteran filed an application to reopen 
a claim of entitlement to service connection for a varus 
deformity of the right knee.  The claim had been denied most 
recently by a rating decision dated in March 1954.  

Evidence that had been of record prior to the March 1954 
rating decision consisted of the veteran's service medical 
records.  These showed that on the enlistment examination 
given him in March 1953, the veteran was found qualified for 
service, and no abnormalities of the musculoskeletal system 
were noted.  However, subsequent records reflected that the 
veteran had problems with his right knee.  He was seen with 
complaints of a "trick" right knee in June 1953.  The knee 
was found not to be unstable or tender, and an Ace bandage 
was prescribed.  He was seen again for his right knee in 
September 1953.  The knee was observed to be swollen.  A 
history of "recurrent sprains" of the right knee was noted.  
X-rays disclosed a small amount of calcification in the soft 
tissues along the medial epicondyle of the femur.  The 
radiologist hypothesized that the calcification might be 
present in the joint capsule as well.  Otherwise, the x-ray 
findings were unremarkable.  

His service medical records also showed that October 1953, 
the veteran was treated as an inpatient at a military 
hospital for locking of, and pain in, his right knee.  It was 
observed that the veteran had experienced several episodes of 
such symptoms and they recently had been occurring more 
frequently.  The symptoms were addressed with traction.  
After several days, the veteran was discharged to duty.  His 
discharge diagnosis was internal derangement of the right 
knee, tear of medial meniscus.  It was stated in the 
diagnosis that the veteran had twisted his right knee as a 
civilian in 1950 while playing football, his current right 
knee condition was described as having existed prior to 
service rather than having arisen in the line of duty.  In 
December 1953, the Medical Board recommended the veteran for 
a discharge on account of his right knee condition.  The 
Medical Board Report re-stated the diagnosis of October 1953, 
including the determination then that the veteran's right 
knee condition pre-existed service.  It was noted that 
recurrent locking of the knee had started 3 years earlier, 
and that the knee had locked more than a dozen times with 
minor trauma.  It was asserted in the report that the veteran 
was advised to have arthrotomy of the right knee but was 
refusing the procedure.  The Board recommended that the 
veteran be discharged.  It found that his right knee 
condition rendered the veteran permanently disqualified for 
service and should have disqualified him from enlisting seven 
months before.  

In this decision, the Board first will assess the veteran's 
application to reopen his claim of entitlement to service 
connection for a right knee disability.  If the evidence is 
new and material, the claim must be reopened.  38 U.S.C.A. 
§ 5108.  In determinations of whether there exists new and 
material evidence pertaining to a claim, the evidence to be 
evaluated is that which has been added to the record since 
the last final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In the assessment of whether 
evidence is new and material, the credibility of each piece 
of evidence must be presumed, see Justus v. Principi, 3 Vet. 
App. 510 (1992), unless inherently incredible, see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994), or incompetent, see Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In this regard, the evidence introduced into the record since 
the March 1954 rating decision included a July 1997 letter to 
the veteran's family physician from Jeffrey L. Kahler, M.D. 
an orthopedic surgeon.  This letter, which was received by 
the RO in October 1998, summarized the examination and x-ray 
studies of the veteran's right knee that the physician 
performed and was accompanied by his radiology report.  Dr. 
Kahler diagnosed the veteran with right knee varus angular 
deformity.  He disclosed that the veteran informed him that 
he had originally injured the knee during service.  Dr. 
Kahler indicated that the knee had undergone degenerative 
changes.  He reported that the medial compartment had been 
almost "completely obliterated" by the arthritic process, 
while the patello-femoral had degenerated moderately and the 
lateral side still showed a joint space.  

Also added to the record after the March 1954 rating decision 
were records of the veteran's family physician, Bohdan 
Kawinski, M.D.  These were received by the RO in October 1998 
as well.  These records cover a period from September 1996 
through July 1998.  They showed that Dr. Kawinski had seen 
the veteran for right knee pain and swelling and had 
prescribed medication for these symptoms.  They noted that 
the veteran had a history of torn right knee cartilage.  The 
records reflected that Dr. Kawinski had diagnosed the veteran 
with arthritis (including, it would appear, that of the right 
knee) and gout.

Submitted by the veteran in November 1998 was his Statement 
in Support of Claim.  In this document, the veteran asserted 
that he experiences pain in his right knee after even a small 
amount of activity such as walking and climbing stairs, that 
he needs a total knee joint replacement, and that he 
currently takes an anti-inflammatory medication.

In December 1998, the RO received another set of records from 
Dr. Kawinski.  These cover a somewhat broader period than 
those received in October 1998, from December 1994 through 
October 1998.  Records concerning the veteran's right knee 
mainly consisted of duplicates of those submitted earlier.  
However, additional dates (for example, in December 1995 and 
October 1998) on which Dr. Kawinski saw the veteran for his 
characteristic right knee symptoms also are documented.

Also received in December 1998 was the veteran's notice of 
disagreement (NOD) with the December 1998 rating action.  In 
his NOD, the veteran set forth a history of his right knee 
disorder from the time of his enlistment in 1953.  He stated 
that during his enlistment examination, he had disclosed that 
he had injured the knee as a civilian.  He suggested that he 
was found to have no current right knee problem during the 
enlistment examination after demonstrating upon request that 
he could jump on his right leg.  He stated that he injured 
his right knee while performing calisthenics during basic 
training and was placed on light duty for several days.  He 
recounted that he was admitted to a military hospital and his 
leg placed in traction subsequently, after he injured the 
knee while playing football at his base.  He said that he was 
told by a physician there that his right knee cartilage was 
torn beyond repair, that surgery might result in a stiff leg 
and no improvement of his current symptoms, and that he could 
choose to be discharged rather than undergo surgery.  He 
related that since choosing to be discharged without surgery, 
he had struggled constantly with right knee pain.

In June 1999, the veteran testified at a personal hearing, 
providing essentially the same information as above.  As in 
those statements, he acknowledged that he had injured his 
right knee prior to entering service.  He stated that he had 
sustained this injury (while playing basketball) somewhat 
more than one year before he enlisted.  He said that before 
he went into the service, his right knee would "go out" and 
the cartilage become dislodged and that the knee would return 
to normal only after he rested his leg for about two days.  
He stated that his knee had become dislocated about three 
times during service before he was admitted to the military 
hospital.  He averred, however, that the in-service injury 
requiring that admission made his right knee feel the worst 
it had ever felt.  He said that although his right knee had 
troubled him consistently after he left service, he had not 
seen a physician about it for many years because he did not 
have the money to do so.  He implied that people who knew him 
could verify that he had trouble with his right knee 
immediately after service.  The veteran related that he first 
sought post-service medical treatment for his right knee 4-5 
years before, when his symptoms intensified.  He emphasized, 
however, that he had contended with those symptoms 
continually since service.


II.  Analysis
i.  New and material evidence

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order that the merits of the claim may be fairly decided.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Hodge held that the regulatory standard 
constitutes the proper test of the materiality of new 
evidence.  

In addition, in order to be material, or probative, evidence 
also must be competent on the issue to which it pertains.  
Moray, 5 Vet. App. at 214.  While for issues medical in 
nature, such as medical nexus, etiology, or diagnosis, only 
authoritative medical evidence generally is regarded as 
competent, see Grottveit v. Brown, 5 Vet. App. 91, 92 (1993), 
contentions about one's own symptoms from a layman 
nevertheless are competent evidence of the matter they 
describe.  See Bruce v. West, 11 Vet. App. 405, 410-11 
(1998), citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).

As observed above, a second set of medical records from Dr. 
Kawinski was submitted in December 1998 which contained 
documentation not included in the set submitted in October 
1998.  This additional evidence was received by the RO after 
the December 1998 rating decision denying the veteran's 
application that his claim of entitlement to service 
connection be reopened on the basis of new and material 
evidence.  However, the evidence was not specifically 
addressed in the January 1999 statement of the case or the 
September 1999 supplemental statement of the case confirming 
that rating decision.  The Court has held that when the Board 
considers evidence (or other questions) that has not been 
addressed by the RO in its determination of the matter to 
which it pertains, the Board must consider whether the 
appellant would be prejudiced by the case going forward 
rather than remanding the matter to the RO or instead has 
been afforded procedural safeguards that would prevent such 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1995).  Factors to be considered by the Board include 
whether the appellant has been fully apprised of the 
applicable law, has had an opportunity to address the 
question at a hearing, and has presented argument relative to 
such question.  Id. at 393-94.  Here the Board finds that no 
prejudice to the veteran will result if it reviews the RO's 
action on his application for the reopening of his service-
connection claim.  The January 1999 statement of the case and 
the September 1999 supplemental statement of the case fully 
informed the veteran of the law concerning the reopening of 
claims on the basis of new and material evidence.  The June 
1999 hearing afforded the veteran and his representative the 
opportunity to address all questions pertaining to this issue 
as well as to service connection.  Moreover, in its June 2000 
Written Brief Presentation, the veteran's representative 
presented argument relative to all of the evidence.  
Therefore, the Board will review the RO's decision to deny 
reopening of the veteran's service-connection claim.

The Board finds that new and material evidence has been 
submitted since the March 1954 rating decision.  The medical 
records of Dr. Kahler and Dr. Kawinski establish that the 
veteran has a disability of his right knee, one that Dr. 
Kahler diagnosed as varus angular deformity in July 1997.  
This evidence is new.  It is material to the veteran's claim 
of entitlement of service connection if only because were 
that claim to be reopened, the veteran would have to produce 
evidence that he suffers currently from the disability 
claimed.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
see also 38 C.F.R. § 3.400 (1999) (indicating that the 
effective date of any award of benefits resulting from the 
veteran's current application for the reopening of his claim 
would be no earlier than the date of receipt of that 
application).  For the same reasons, the written statements 
and the hearing testimony of the veteran to the effect that 
he suffers with symptoms of a right knee disorder, 
demonstrably new, are also material.  Much in the written 
statements and hearing testimony of the veteran concerning 
the broader subject of his right knee symptomatology before, 
during, and after service and the history of his injuries to 
that knee before and during service also is new; that is, it 
is not merely cumulative of information (including 
transcriptions of history given by the veteran) that was of 
record at the time of the March 1954 rating action.  These 
accounts are relevant to the issue in this case whether 
service connection is warranted for aggravation of an injury 
incurred prior to service.  They are probative of the 
question and thus material.  

In short, any consideration of the merits of the veteran's 
service-connection claim, regardless of the determination 
resulting therefrom, must take the foregoing evidence into 
account.  This is evidence that was not of record at the time 
of the March 1954 rating decision and is not merely 
cumulative of the evidence of record then.  The claim is 
therefore reopened.

ii.  Well-grounded claim

Having reopened the veteran's claim, the Board observes that 
claims involving the question of new and material evidence 
are to be governed by a three-step process.  First, it must 
be determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) sufficient to 
reopen the claim; second, if the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim is well grounded; third, if the claim is 
well grounded, the merits must be addressed, but only after 
ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Thus, the Board next will consider the question whether the 
veteran's claim of entitlement to service connection for a 
varus deformity of the right knee is well grounded.  Review 
of the claims folder reveals that the veteran would not be 
prejudiced by such action, inasmuch as he has been provided 
the applicable law, advised of the type evidence necessary 
and been provided the opportunity to offer argument on the 
underlying claim.  A well-grounded claim need not be 
established conclusively.  It is sufficient if the evidence 
of record establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered in an assessment of whether a 
claim is well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When the issue is medical in nature, such as medical 
nexus, etiology, or diagnosis, competent medical evidence 
usually is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  

In general, a well-grounded claim of service connection 
requires a showing of competent evidence on each basic 
element of a service-connection claim sufficient to 
demonstrate its plausibility:  a current disability; the 
incurrence (or for preexisting conditions, the aggravation) 
of an injury or disease during active service; and a nexus, 
or causal relationship, between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

However, resolution of the issue whether a well-grounded 
claim has been presented in this case requires consideration 
first of the specific proof that would be required in this 
case to establish service connection were the claim to go 
forward on its merits.  The Board finds that the veteran 
would be obliged to prove the elements of a service 
connection claim based on the aggravation of a disorder that 
existed prior to service rather than on the incurrence of a 
disorder during service.  Although, as observed above, no 
musculoskeletal disorder was noted on his enlistment 
examination, the veteran in this case does not enjoy the 
statutory presumption that he was without a right knee 
disorder when he entered service.  See 38 U.S.C.A. § 1111 
(West 1991) ("[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.")  In his hearing testimony and written statements 
of record, the veteran has acknowledged that he injured his 
right knee prior to service and experienced the same kinds of 
problems with that knee then as during service.  The record 
shows that he made the same admissions during his enlistment 
examination.  Such evidence is sufficient to rebut the  
presumption.  Duran v. Brown, 6 Vet. App. 283, 286 (1994).

Therefore, the claim of the veteran must be that his right 
knee disorder, although incurred prior to service, was 
aggravated during service.  A claim for service connection 
based on aggravation must establish that the disorder 
increased during service and that such increase was not due 
to the natural progress of the condition.  See 38 U.S.C.A. 
§ 1153 (West 1991).  In cases such as this involving "active 
service," a statutory presumption of aggravation is 
available to the claimant.  A preexisting injury or disease 
will be presumed to have been aggravated by active military, 
naval, or air service where the claimant has shown that there 
was an increase in disability during such service.  In order 
to rebut this presumption, the Secretary must present 
evidence containing a specific finding that the increase was 
due instead to the natural progress of the condition.  
38 C.F.R. § 3.306(a) (1999); Hensley v. Brown, 5 Vet. App. 
155, 161-62 (1993).  Furthermore, the rebuttal can be 
accomplished only by clear and unmistakable proof.  38 C.F.R. 
§ 3.306(b).  However, aggravation may not be conceded where 
it appears on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service that the disability 
underwent no increase in severity during service.  Id.

Therefore, in order to satisfy his initial burden of 
presenting a well-grounded claim, the veteran must produce 
sufficient and competent evidence of the following elements:  
a current disability; the aggravation during service of a 
disorder existing prior to the service beyond what would be 
the natural progress of such a condition; and a causal 
relation, or nexus, between the current disability and the 
preexisting disorder so aggravated during service.  See 
Caluza, 7 Vet. App. 498.  Within this framework, evidence of 
record sufficient to prove that a disorder existing prior to 
service increased in severity during service would give rise 
to the statutory presumption of aggravation, see 38 C.F.R. 
§ 3.303(a), satisfying the nexus requirement for a well-
grounded claim as well.  

After carefully reviewing all the evidence of record, the 
Board finds that the veteran's claims of entitlement to 
service connection does not meet the evidentiary standard for 
well-groundedness.  The record demonstrates clearly that the 
veteran currently has the disability of his right knee that 
is claimed.  However, there is insufficient competent 
evidence that this right knee disorder worsened during 
service.  The Board is mindful that in his June 1999 hearing 
testimony, the veteran averred that when he was hospitalized 
during service, the symptoms of his right knee disorder were 
the worst that they had been.  His testimony constitutes 
competent evidence that he experienced the symptoms he 
described to the degree that he described.  Bruce, 11 Vet. 
App. at 410-11.  However, it is not probative of the question 
whether the underlying medical condition of the veteran's 
right knee worsened during the eight-month period of his 
active service.  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, persistently worsened.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The latter is a 
medical proposition on which only authoritative medical 
evidence is competent.  See Voerth, 13 Vet. App. at 120; 
Grottveit, 5 Vet. App. at 93.  

There is no medical evidence in the record that the veteran's 
underlying right knee condition became worse during service.  
Although his service medical records show that the veteran 
was seen on three occasions for his right knee prior to his 
October 1953 hospitalization, they reflect no finding of a 
persistent worsening of that condition. In fact, the medical 
opinion associated with his hospitalization in October 1953 
and the Medical Board determination of December 1953 not only 
do not make such a finding, they also suggest that the right 
knee condition of the veteran was as severe prior to his 
entry into service as during service.  They pointed to the 
veteran's pre-service history of recurrent right knee 
complaints, with essentially the same symptoms in service.  
There has been submitted no post-service medical evidence 
engendered near the time of the veteran's discharge that 
might contradict this view.  

The records of Drs. Kawinski and Kahler, the current 
physicians of the veteran, include no opinion or hypothesis 
that his a right knee condition increased in severity during 
service or even that the current right knee disorder is 
related to that which existed before and during service, more 
than 40 years earlier.  Absent pertinent medical evidence, 
lay assertions such as the veteran's in this case concerning 
medical issues are not sufficient to well ground a service-
connection claim.  Moray, 5 Vet. App. at 214.  Therefore, the 
appeal must be denied.




ORDER

To the extent that the Board has determined that new and 
material evidence has been received sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
varus deformity of the right knee, the appeal is granted.

As a well-grounded claim has not been presented, the claim of 
entitlement to service connection for a varus deformity of 
the right knee is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

